DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US – 6,585,089 B1) and further in view of Yamamoto et al. (US – 2014/0174319 A1).
As per claim 1, Parker discloses, a brake pad comprising:
a backing plate (10, Fig: 1, 1B, 1C) having a mounting surface (see figure 1);
a friction lining (22, Fig: 1, 4) affixed to the mounting surface (Fig: 1, 4) and having a tribological surface (16, Fig: 1, 4) that is parallel to the mounting surface within a specified tolerance (Fig: 1, 1B, 1C); and
a surface coating (32, Fig: 1, 1B, 1C) affixed to a portion of the tribological surface using an adhesive (32, Col: 3, Ln: 44-56) and having a predetermined peripheral shape (the striped design of coating 32, Fig: 1) as viewed in a direction perpendicular to the tribological surface (Fig: 1, 1B, 1C),

Parker discloses all the structural elements of the claimed invention but fails to explicitly disclose the composite including a potassium titanate.
Yamamoto discloses Friction Material comprising:
the composite including a potassium titanate (Also, the plate-like titanate may be such as potassium hexatitanate, potassium octatitanate, lithium potassium titanate, and magnesium potassium titanate but using potassium hexatitanate with high heat resistance improves the wear resistance and is preferable, [0028], [0029].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker to use the composite material in which the composite including a potassium titanate as taught by Yamamoto in order to provide the high heat resistance and improves the wear resistance.

As per claim 11, Parker discloses, a brake pad comprising:
a backing plate (10, Fig: 1, 1B, 1C) having a mounting surface (see figure 1);
a friction lining (22, Fig: 1, 4) affixed to the mounting surface (Fig: 1, 4) and having a tribological surface (16, Fig: 1, 4) that is parallel to the mounting surface within a specified tolerance (Fig: 1, 1B, 1C); and
a surface coating (32, Fig: 1, 1B, 1C) affixed to a portion of the tribological surface using an adhesive (32, Col: 3, Ln: 44-56) and having a predetermined 
Parker discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the surface coating is a composite material, the composite comprising only non-metal materials.
Yamamoto discloses Friction Material comprising:
the surface coating is a composite material, the composite comprising only non-metal materials (A friction material that does not include a metal or a metal alloy, in which the friction material includes the plate-like titanate in the average particle diameter of 10 to 50.mu.m and hydrous magnesium silicate, [0017], [0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker to make the surface coating is a composite material, the composite comprising only non-metal materials as taught by Yamamoto in order to provide the friction material that has sufficient and stable braking force and sufficient mechanical strength. 

As per claims 2, 12 and 13, Yamamoto further discloses wherein the composite includes at least two distinct potassium titanates (the plate-like titanate may be such as potassium hexatitanate, potassium octatitanate, lithium potassium titanate and magnesium potassium titanate but using potassium hexatitanate with high heat resistance improves the wear resistance and is preferable., [0028].
As per claims 3 and 14, Parker discloses wherein the surface coating (32) is visually distinct from the friction lining (22, as depicted in Fig: 1 by the stripped pattern of coating 32 which is visibly distinct from the lining portion 22).

As per claims 4 and 15, Parker as modified by Yamamoto fails to explicitly disclose wherein fee adhesive has a curing time not greater than 180 seconds within a specified tolerance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have designed the adhesive of Parker to have a specified curing time of no longer than 180 seconds as a matter of design preference dependent upon the desired type of adhesive used to adequately adhere the coating to the tribological surface.

As per claims 5 and 16, Parker as modified by Yamamoto fails to explicitly disclose wherein the surface coating is affixed to the tribological surface using a stamping process.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker as modified by Yamamoto to use the coating process in which the surface coating is affixed to the tribological surface using a stamping process as a matter of design preference dependent upon the manufacturing constraints of the brake pad, associated manufacturing costs, and equipment availability for constructing the brake pad.


As per claim 6, Yamamoto further discloses, wherein the composite comprises only non-metal materials (A friction material that does not include a metal or a metal alloy, in which the friction material includes the plate-like titanate in the average particle diameter of 10 to 50.mu.m and hydrous magnesium silicate, [0017], [0018]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the brake pad of the Parker to make the composite comprises only non-metal materials as taught by Yamamoto in order to provide the friction material that has sufficient and stable braking force and sufficient mechanical strength. 

As per claims 7 and 17, Yamamoto further discloses wherein the composite comprises a material component also found in the friction lining (As per Yamamoto invention the friction lining and coating are combination of one piece so that its 

As per claim 8, Parker as modified by Yamamoto discloses all the structural elements of the claimed invention except for wherein the composite comprises at least two material selected from a list including inorganic resin, orgranic resin, sodium silicate, poly-blend non-sanded grout, zirconia, zircon, barytes, antimony trisulfide, and magnetite.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the composite comprises at least two material selected from a list including inorganic resin, orgranic resin, sodium silicate, poly-blend non-sanded grout, zirconia, zircon, barytes, antimony trisulfide, and magnetite, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP – 2144.07.

As per claims 9 and 18, Parker discloses wherein the predetermined peripheral shape comprises a geometric shape (Fig: 1)

As per claims 10 and 19, Parker discloses wherein the predetermined peripheral shape is localized at an portion of the tribological surface that exhibits a higher frequency of contact with a brake rotor during operation (Fig: 4 showed that entire friction surfaces are contact with rotor in both side and therefore that is the 

As per claim 20, Parker as modified by Yamamoto discloses all the structural elements of the claimed invention except for wherein the composite comprises at least two materials selected from a list including inorganic resin, orgranic resin, sodium silicate, poly-Mead non-sanded grout, zirconia, zircon. barytes, antimony trisulfide, magnetite, and potassium titanate.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the composite comprises at least two materials selected from a list including inorganic resin, orgranic resin, sodium silicate, poly-Mead non-sanded grout, zirconia, zircon. barytes, antimony trisulfide, magnetite, and potassium titanate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP – 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: Subramanian (US – 2010/0084233 A1),
B: Subramanian (US – 2011/0297496 A1),
C: Inokuchi et al. (US – 2015/0369312 A1),
D: T. W. James (US – 2,851,132),

F: Moore (US – 8,960,378 B2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657